Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 8/6/20 is acknowledged. Therefore, Examiner will exam elected claims. 
New claim 22 drawn to the invention III as discussed in the restriction. Therefore claim 22 is withdrawn from consideration.

Claim Objections 
Claims 1 and dependent claims are objected to because of the following informalities:  
In claim 1, “at least one auxiliary wiring device supported on the terminal base; wherein the terminal block includes a plurality of wiring connectors adapted for connection to associated field device wires” are not supported by the SPEC/drawing. In addition, this limitation also lack antecedent basis. Further clarification is required. 
In claim 1, “wherein the terminal block or the at least one auxiliary wiring device includes at least one electronic component adapted to be connected to an associated field device via at least one of its plurality of wiring connectors” are not supported by the SPEC/drawing. In addition, this limitation also lack antecedent basis. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations, discussed in the the claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 21 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Applicant Admitted Prior (AAPA in Fig 1).
With regard claim 1, (see also objection), AAPA discloses A modular 1/O system (fig 1, paragraph [0002]-[0006]) comprising:
A modular 1/O system comprising: at least one terminal base, the terminal base including a terminal block (fig 1, paragraph [0002]-[0006]); and at least one auxiliary wiring device supported on the terminal base (fig 1, paragraph [0002]-[0006]; Examiner consider supplementary structure for wiring as “auxiliary wiring device”; see following rejection); wherein the terminal block includes a plurality of wiring connectors adapted for connection to associated field device wires (fig 1, paragraph [0002]-[0006]); wherein the at least one auxiliary wiring device includes a plurality of auxiliary wiring connectors adapted for connection to associated field device wires (fig 1, paragraph [0002]-[0006]); wherein the terminal block or the at least one auxiliary wiring device includes at least one electrical or electronic component 
With regard claim 8, AAPA further disclosed the electronic component is embedded within the at least one of the terminal base including a terminal block or auxiliary wiring device 
With regard claim 21, AAPA further disclosed field wiring connecting the at least one terminal base including a terminal block or the at least one auxiliary wiring device to an associated field device (see fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over AAPA in view of ONISHI (US 20180233885)
With regard claim 2, AAPA lacks disclosed the at least one electronic component includes a power converter, a fuse, or a knife disconnect. ONISHI teaches a device comprising at 
With regard claim 3, modified AAPA further disclosed said at least one auxiliary wiring device is selectively physically connectable to said at least one terminal block in an operative position and selectively physically removable from said at least one terminal block (fig 1, paragraph [0002]-[0006]). Examiner’s note: Examiner consider “adapted for” and/or “physically connectable” are functional language.
With regard claim 6, modified AAPA further disclosed, and further comprising an external power source connected directly to the at least one terminal base including a terminal block or auxiliary wiring device for supplying a prescribed power signal to an associated field device (fig 1, paragraph [0002]-[0006]). AAPA lacks teaching: the at least one electrical or electronic device component includes a power converter. 
ONISHI teaches a device comprising at least one electronic component includes a power converter. (paragraph [7]-[11]; see also fig 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (power converter or a fuse) and modify to previous 
With regard claim 7, AAPA further disclosed an I/O module in communication with the associated field device (fig 1, paragraph [0002]-[0006]). 
Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over AAPA in view of ONISHI (US 20180233885) and Kang (US20120057307).
With regard claim 4, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for said at least one terminal block comprises a receiver and said at least one auxiliary wiring device comprises a body including at least one mounting tab that projects outwardly from the body, wherein said at least one mounting tab is located in said receiver when said at least one auxiliary wiring device is connected to said at least one terminal base. Kang further teaches: said at least one terminal block comprises a receiver and said at least one auxiliary wiring device comprises a body including at least one mounting tab that projects outwardly from the body, wherein said at least one mounting tab is located in said receiver when said at least one auxiliary wiring device is connected to said terminal at least one base (at least fig 5 showing at least one mounting tab that projects outwardly from the body including 74 and associated parts as discussed in the following rejection; in addition, at least one mounting tab is located in said receiver when said auxiliary wiring device is connected to said terminal base as shown in Fig 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (change the structure of the terminal block with receiver and the separated auxiliary wiring device having a body including at least one mounting tab) and modify to previous discussed structure (modified to the terminal block and the auxiliary so as to further allow for remove or replace the auxiliary wiring device of the modified structure. 
With regard claim 5, modified AAPA further disclosed said receiver comprises an open pocket into which said at least one mounting tab is inserted when said at least one auxiliary wiring device is connected to said at least one terminal base (at least fig 4-5).


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Independent claim 1 has been amended to clarify that the terminal block or the at least one auxiliary wiring device includes at least one electronic component, and that the terminal block and the at least one auxiliary wiring device include a plurality of wiring connectors adapted for connection to associated field device wires. Accordingly, claim 1 defines over any device only having conductive structures for connecting to another device.” (pages 6 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
AAPA teaches; A modular 1/O system comprising: at least one terminal base, the terminal base including a terminal block (fig 1, paragraph [0002]-[0006]); and at least one auxiliary wiring device supported on the terminal base (fig 1, paragraph [0002]-[0006]; Examiner consider supplementary structure for wiring as “auxiliary wiring device”; see following rejection); wherein the terminal block includes a plurality of wiring connectors adapted for connection to associated field device wires (fig 1, paragraph [0002]-[0006]); wherein the at least one auxiliary wiring device includes a plurality of auxiliary wiring connectors 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841